Case: 20-10109      Document: 00515755360         Page: 1     Date Filed: 02/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 February 24, 2021
                                  No. 20-10109                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Priscilla A. Ellis,

                                                            Petitioner—Appellant,

                                       versus

   William Barr, United States of America Attorney General; M. Carr,
   FMC Carswell Warden; NFN Cohen, FMC Carswell Associate Warden;
   NFN Frontera, Lt in Sis United States of America Government Employees
   Unknown; Patrick Scruggs, Middle District of Florida AUSA,

                                                          Respondents—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CV-1013


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Priscilla Ann Ellis appeals the district court’s rulings (1) severing her
   civil rights actions challenging, respectively, her criminal convictions in the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10109      Document: 00515755360          Page: 2      Date Filed: 02/24/2021




                                    No. 20-10109


   Middle District of Florida and the conditions of her confinement in the
   Northern District of Texas and (2) transferring her case to the Northern
   District of Texas’s Forth Worth Division.          She also moves for the
   appointment of counsel to help her with potential appeals in Texas; for leave
   to file supplemental exhibits; and for an en banc hearing.
          “This [c]ourt must examine the basis of its jurisdiction, on its own
   motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).
   We conclude that we lack jurisdiction over Ellis’s appeal of the district
   court’s transfer and severance orders, as those orders are neither final,
   appealable decisions nor qualifying interlocutory orders nor reviewable
   collateral orders. See 28 U.S.C. §§ 1291, 1292(a); Louisiana Real Estate
   Appraisers Bd. v. Fed. Trade Comm’n, 917 F.3d 389, 392 (5th Cir. 2019); In re
   Rolls Royce Corp., 775 F.3d 671, 676 (5th Cir. 2014); Brinar v. Williamson, 245
   F.3d 515, 517 (5th Cir. 2001); Matter of Lieb, 915 F.2d 180, 184-85 (5th Cir.
   1990). In any event, Ellis has abandoned any argument that the district
   court’s severance and transfer orders were erroneous by not briefing those
   issues. See Procter & Gamble Co. v. Amway Corp., 376 F.3d 496, 499 n.1 (5th
   Cir. 2004).
          The appeal is DISMISSED. Ellis’s motions for appointment of
   counsel, leave to file supplemental exhibits, and an en banc hearing are
   DENIED AS MOOT.




                                         2